DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed November 9, 2021 has been entered. Claims 11-14 have been cancelled, and claims 1-2 have been amended. Claims 1-10 and 15 remain pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 101 and 112(b) previously submitted in the Non Final Office action mailed August 18, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Fornier on January 11, 2022 and January 13, 2022. Examiner indicated that the claims recited both “cylindrical sheath” versus “sheath”, “cylindrical handle” versus “handle”, and “specific insertion position” versus “insertion position” and “needle insertion position”, but claim limitations should be recited consistently throughout the claims. Furthermore, Examiner indicated that it was unclear whether the “receiver” recited in lines 21-25 of claim 1 referred to the “arm receiver” recited in line 18 or the “cylindrical receiver” recited in line 20. Examiner also indicated that “a lower end opening” recited in claim 9 and “the lower end” recited in claim 10 required correction. Applicant agreed to amend the claims to resolve the above issues.

Claim 1:
A sensor insertion device for inserting into a patient's body a sensor for measuring biological information, the sensor insertion device comprising:
	a cylindrical sheath having a lower end opening and an upper end opening;
	a cylindrical handle configured to slidably cover an outer peripheral surface of the cylindrical sheath and to slide up and down in an axial direction of the cylindrical sheath;
	an operating body that is provided in the cylindrical handle and configured to move up and down integrally with the cylindrical handle;
	a carrier that is provided below the operating body;
	a guide needle holder that is provided at a lower end of the carrier, and configured to  detachably hold a guide needle that is inserted into the patient's body at a specific insertion position for guiding the sensor in an insertion direction; and
	an arm that is supported rotatably around a rotation shaft fixed to the cylindrical sheath,
	the arm including an outer end portion disposed on an outer peripheral surface side of the cylindrical sheath, and an inner end portion disposed on an inner peripheral surface side of the cylindrical sheath,
	the cylindrical handle including an arm operation surface that abuts on the outer end portion of the arm, 
	the carrier including an arm receiver that abuts on the inner end portion of the arm,
the operating body formed in a cylindrical shape,
	the carrier further including a cylindrical receiver that abuts on the operating body, 
	the cylindrical receiver including a bending portion bending inward, the bending portion including an abutting protrusion that abuts on the operating body, 
cylindrical receiver slidably provided inside the operating body, and
	the cylindrical handle including a lock portion configured to lock the cylindrical receiver when the cylindrical receiver has slid inside the operating body.
Claim 2, line 2, --cylindrical-- was inserted before “handle”.
Claim 2, line 3, “an” was changed to --the specific--.
Claim 3, line 2, --cylindrical-- was inserted before “handle” and --specific-- was inserted before “insertion”.
Claim 3, line 3, --cylindrical-- was inserted before “handle”.
Claim 6, line 2, --cylindrical-- was inserted before “sheath”.
Claim 6, line 3, --cylindrical-- was inserted before “sheath”.
Claim 8, line 2, --cylindrical-- was inserted before “handle”.
Claim 8, line 3, --cylindrical-- was inserted before “sheath”.
Claim 9, line 2, after “than”, “a” was replaced with --the--.
Claim 10:
The sensor insertion device according to claim 9,
	wherein a sliding space for the cylindrical handle is provided below [[the]]a lower end of the cylindrical handle, in a state in which the arm operation surface is in contact with the outer end portion of the arm near the [[needle]]specific insertion position.
	Claim 15:
The sensor insertion device according to claim 1,
	wherein the cylindrical sheath further has a flange portion provided at a lower end of the cylindrical sheath
	the flange portion abuts on a lower end of the cylindrical handle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791